Exhibit 10.2

 

HCP, INC.

2006 PERFORMANCE INCENTIVE PLAN

[20    ] PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS [20    ] PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (this
“Agreement”) is dated as of [                              ] (the “Award Date”)
by and between HCP, Inc., a Maryland corporation (the “Corporation”), and
[                              ] (the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the HCP, Inc. 2006 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of performance
restricted stock units under the Plan (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

 

2.             Grant.  Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
[                ] stock units (subject to adjustment as provided in Section 7.1
of the Plan) (the “Units”).  As used herein, the term “stock unit” means a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement.  The Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Units vest pursuant to the terms of this Agreement.  The Units shall not be
treated as property or as a trust fund of any kind.  The Units are subject to
adjustment as provided in Section 7.1 of the Plan.  The Compensation Committee
(the “Committee”) of the Board is the administrator of the Plan for purposes of
the Units.  The Units are subject to all of the terms and conditions set forth
in this Agreement, and are further subject to all of the terms and conditions of
the Plan, as it may be amended from time to time, and any rules adopted by the
Committee, as such rules are in effect from time to time.

 

3.             Forfeiture of Units.

 

(a)           Forfeiture Based Upon Corporation Performance.  The Units will be
paid only to the extent the Units are not forfeited pursuant to this Section 3
and only to the extent such non-forfeited Units vest pursuant to this Section 3
or Section 4 below.  The Units are subject to forfeiture if the Corporation’s
Funds From Operations Per Share for the [20    ] calendar year (the “Performance
Period”) is less than [$      ].  If the Corporation’s Funds From Operations Per
Share for the Performance Period is less than [$      ], the aggregate
percentage of

 

1

--------------------------------------------------------------------------------


 

Units that you will forfeit will be determined in accordance with Exhibit A
hereto.  For purposes of this Agreement, “Funds From Operations Per Share” means
the Corporation’s funds from operations per share during the Performance Period,
as prescribed by the National Association of Real Estate Investment Trusts as in
effect on the first day of the Performance Period, and shall be calculated on a
fully diluted basis using the weighted average of diluted shares of Common Stock
outstanding during the Performance Period.  Funds From Operations Per Share
shall be subject to adjustment as expressly provided by the Committee at the
time it approves the grant of the Units.  The determination as to whether the
Corporation has attained the performance goals with respect to the Performance
Period shall be made by the Committee acting in good faith.  The Committee’s
determination regarding whether the Corporation has attained the performance
goals (the “Committee Determination”) shall be made no later than March 15
following the end of the Performance Period.  The Units shall not be deemed
vested pursuant to any other provision of this Agreement earlier than the date
that the Committee makes such determination, as required by Section 162(m) of
the Code and the regulations promulgated thereunder.  Any Units forfeited
pursuant to this Section 3(a) shall be deemed to have been forfeited as of the
last day of the Performance Period.

 

(b)           Forfeiture of Units Upon Termination of Employment.  Except as
provided in Section 3(c), if at any time during the Performance Period your
employment with the Corporation is terminated, all of the Units shall be
automatically forfeited and cancelled in full effective as of such termination
of employment and this Agreement shall be null and void and of no further force
and effect.

 

(c)           Certain Terminations during the Performance Period.  This
Section 3(c) applies in the event your employment with the Corporation is
terminated as a result of (i) your death, Disability or Retirement, (ii) a
Termination Other Than For Cause, (iii) a Termination For Good Reason, or (iv) a
Termination Upon a Change in Control (including a Covered Resignation).  In the
event of any such termination during the Performance Period, the Units will
remain outstanding during the remainder of the Performance Period and will be
subject to forfeiture in the manner set forth in subsection (a) upon completion
of the Performance Period.  In such a case, any Units not so forfeited pursuant
to subsection (a) shall fully vest as of the date of the Committee
Determination.  For purposes of this Agreement, the terms “Covered Resignation,”
“Disability,” “Termination Other Than For Cause,” “Termination For Good Reason,”
and “Termination Upon a Change in Control” shall have the meanings ascribed to
such terms in your Employment Agreement with the Corporation dated October 26,
2005 (the “Employment Agreement”).  Such meanings shall continue to apply for
purposes of this Agreement notwithstanding any termination of the “Employment
Period” (as such term is defined in the Employment Agreement) in accordance with
the Employment Agreement.  For purposes of this Agreement, “Retirement” means a
termination of your employment with the Corporation or any of its Subsidiaries
after you have either (i) attained age sixty five (65) and completed at least
five (5) years of service as an employee of the Corporation or any of its
Subsidiaries or as a member of the Board or (ii) attained age sixty (60) and
completed at least fifteen (15) years of service as an employee of the
Corporation or any of its Subsidiaries or as a member of the Board.

 

2

--------------------------------------------------------------------------------


 

4.             Vesting.

 

(a)           Vesting of Non-Forfeited Units.  You will have no further rights
with respect to any Units that are forfeited in accordance with Section 3 of
this Agreement.  Subject to the terms and conditions of this Agreement, the
Units that (i) are not forfeited in accordance with Section 3 and (ii) do not
otherwise vest in accordance with Section 3, if any, shall vest in accordance
with the following schedule, subject to your continuous service to the
Corporation until the applicable Vesting Date.  (Vesting amounts pursuant to the
following schedule are cumulative.)

 

Tranche

 

Percentage of Non Forfeited
Units that Vest

 

Vesting Date

1

 

25%

 

1st Anniversary of Award Date

2

 

25%

 

2nd Anniversary of Award Date

3

 

25%

 

3rd Anniversary of Award Date

4

 

25%

 

4th Anniversary of Award Date

 

The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement.  Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

 

(b)           Acceleration on Certain Terminations Following Performance
Period.  If at any time following the completion of the Performance Period and
prior to the date the Units become fully vested in accordance with Section 4(a),
your employment with the Corporation is terminated as a result of (i) your
death, Disability or Retirement, (ii) a Termination Other Than For Cause (iii) a
Termination For Good Reason, or (iv) a Termination Upon a Change in Control
(including a Covered Resignation), your then outstanding Units (to the extent
not previously forfeited and otherwise unvested) shall fully vest immediately
upon such termination of employment.

 

(c)           No Acceleration or Vesting Upon Other Terminations.  Except as
otherwise provided in the Plan, if at any time your employment with the
Corporation is terminated (i) by the Corporation, or (ii) by you, under any
circumstances (other than as a result of your death, Disability, Retirement, a
Termination Other Than For Cause, a Termination For Good Reason, or a
Termination Upon a Change in Control, including a Covered Resignation), any of
the Units that remain outstanding and otherwise unvested at the time of such
termination of employment shall be automatically forfeited and cancelled in
full, effective as of such termination of employment.

 

3

--------------------------------------------------------------------------------


 

(d)           Employment Termination Date.  If the Employment Period is in
effect, the date of your termination of employment for purposes of this
Agreement shall be no earlier than the “Date of Termination,” as such term is
defined in the Employment Agreement.  If the Employment Period is not then in
effect, the date of termination of your termination of employment for purposes
of this Agreement shall be your actual date of termination of employment.

 

5.             Timing and Form of Payment.

 

(a)           Distribution Date.  Except as otherwise provided in Section 5(b),
the distribution date (the “Distribution Date”) for the Units that become vested
pursuant to this Agreement will be the scheduled Vesting Date of such Units as
set forth in Section 4(a) hereof; provided, however, that in the event that the
vesting of the Units is accelerated pursuant to Section 3(c) or 4(b), the
Distribution Date of such accelerated Units will be the earlier of (i) subject
to Section 17, your Separation from Service and (ii) the scheduled Vesting Date
of such Units as set forth in Section 4(a) hereof; and provided, further, that
in no event shall the Distribution Date occur earlier than the date of the
Committee Determination.  Distribution of your vested Units will be made by the
Corporation in shares of Common Stock (on a one-to-one basis) on or as soon as
practicable after the Distribution Date with respect to such vested Units, but
in no event later than two and one-half (2 ½) months after the Distribution
Date.  You will have no right to distribution of any of the Units that do not
vest in accordance with the provisions hereof.  Once a vested Unit has been paid
pursuant to this Agreement, you will have no further rights with respect to that
Unit.  For purposes of this Agreement, “Separation from Service” means a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder (i.e., generally a termination of your employment with the
Corporation or a Subsidiary).

 

(b)           Distribution Elections.  Notwithstanding Section 5(a), you may, on
or before the Award Date and in all cases at a time that complies with the
initial deferral election requirements of Section 409A of the Code, make an
election (a “Distribution Election”) to (A) defer the Distribution Date with
respect to some or all of your vested Units and/or (B) have your vested Units
distributed to you in annual installments as provided in Section 5(c), provided
that such election complies with this Section 5.  You may change your
Distribution Election with respect to each Tranche (set forth in
Section 4(a) above) up to three times without the approval of the Committee,
provided such Distribution Election is made in a timely manner.  Any changes to
your Distribution Election with respect to a Tranche in addition to the three
provided in the preceding sentence may only be made with the approval of the
Committee, in its sole discretion.  In order for a change to your Distribution
Election to be valid, it must be made at least one year prior to the
then-existing Distribution Date with respect to the Units subject to such
Distribution Election change, the new Distribution Date must be at least four
years after the then-existing Distribution Date with respect to such Units, and
the election must otherwise be consistent with the “subsequent election”
rules of Section 409A(a)(4)(C) of the Code so as to prevent application of the
penalty and interest provisions of Section 409A(a)(1)(B) of the Code.  The
Distribution Date with respect to any portion of the Units may not be prior to
the earlier of the Vesting Date for such vested Units or the date of the
Committee Determination.  Distribution Elections may only be made by delivering
a written election to the Corporation care of its General Counsel in the form
available on the electronic stock plan award recordkeeping system maintained by
the Corporation or its designee.

 

4

--------------------------------------------------------------------------------


 

(c)           Form of Distribution.  Unless you elect otherwise on or before the
Award Date, distribution of your vested Units with respect to any Tranche will
be made in a lump sum following the Distribution Date (as determined under the
foregoing provisions of this Section 5).  You may, however, elect to have vested
Units with respect to any Tranche distributed in the form of two or more annual
installments over a fixed number of years, provided that each installment
payment must be for a minimum of 1,000 shares of Common Stock.  If you elect to
have some or all of your vested Units underlying a Tranche distributed in annual
installments commencing upon your Separation from Service or death, the first
installment will be paid on or within 90 days after the Distribution Date with
respect to such Tranche and subsequent installments will be paid on or within 90
days after each of the anniversaries of the Distribution Date with respect to
such Tranche during your elected installment period, with each such payment date
during such time period within the Corporation’s sole discretion.  If you elect
to have some or all of your vested Units underlying a Tranche distributed in
annual installments commencing upon a selected date, the first installment will
be paid on or as soon as practicable after, but in all events within the same
calendar year as, the Distribution Date with respect to such Tranche and
subsequent installments will be paid on or as soon as practicable after, but in
all events within the same calendar year as, each of the anniversaries of the
Distribution Date with respect to such Tranche during your elected installment
period with each payment date during such time period within the Corporation’s
sole discretion.  You may change an election you make pursuant to this
Section 5(c) (or you may make an initial election in the event that you did not
elect a form of payment at the time of your award and, accordingly, the Units
were subject to the lump sum default payment rule) by filing a new written
election with the Committee; provided that you must also elect a later
Distribution Date pursuant to Section 5(b) as to any Units that are subject to
such election and in no event may such an election result in an acceleration of
distributions within the meaning of Section 409A of the Code so as to prevent
application of the penalty and interest provisions of Section 409A(a)(1)(B) of
the Code.  Distribution Elections may only be made by delivering a written
election to the Corporation care of its General Counsel in the form available on
the electronic stock plan award recordkeeping system maintained by the
Corporation or its designee.

 

(d)           Hardship Distribution.  If you experience an Unforeseeable
Emergency (as defined below) you may elect to receive immediate distribution of
some or all or your vested Units upon such Unforeseeable Emergency. 
Distribution upon an Unforeseeable Emergency shall be made no later than thirty
(30) days following written notice to the Corporation care of its General
Counsel of the Unforeseeable Emergency.  For purposes of this Agreement, an
“Unforeseeable Emergency” shall mean a severe financial hardship resulting from
(i) an illness or accident of you, your spouse, or your dependent (as defined in
Section 152(a) of the Code without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)), (ii) loss of your property due to casualty, or (iii) any other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond your control, all as reasonably determined by the Committee in
good faith.  No distribution shall be made in respect of an Unforeseeable
Emergency unless such Unforeseeable Emergency is not otherwise relievable by
liquidation of your assets (to the extent such liquidation would not itself
cause a severe financial hardship) or through reimbursement or compensation by
insurance or otherwise.  Any distribution of your vested Units as a result of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
relieve the Unforeseeable Emergency (which may include amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution).

 

5

--------------------------------------------------------------------------------


 

(e)           Change in Control.  Notwithstanding the foregoing provisions of
this Section 5, the Administrator may provide for payment of your vested Units
in accordance with the requirements of Treasury Regulation
1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of the Code (or
any similar successor provision), which regulation generally provides that a
deferred compensation arrangement may be terminated in limited circumstances
following a dissolution or change in control of the Corporation.

 

6.             Dividend Equivalent Rights.  During such time as each Unit
remains outstanding and prior to the distribution of such Unit in accordance
with Section 5, you will have the right to receive, with respect to such Unit,
an amount equal to the amount of any cash dividend paid on a share of Common
Stock (a “Dividend Equivalent Right”); provided, however, that any Dividend
Equivalent Right credited with respect to an outstanding Unit (including,
without limitation, any dividend equivalent credited through and including the
date of the Committee Determination) that is subsequently forfeited pursuant to
Section 3(a) hereof shall immediately terminate upon the forfeiture of such
Unit, and you shall not be entitled to any payment with respect thereto.  You
will have a Dividend Equivalent Right with respect to each Unit that is
outstanding on the record date of such dividend.  In the case of Dividend
Equivalent Rights credited with respect to an outstanding Unit that is subject
to the forfeiture provisions of Section 3(a) hereof on the related record date
and that ultimately is not forfeited pursuant to Section 3(a), the Dividend
Equivalent Rights will be paid to you in cash (without interest) as soon as
practicable after the Committee Determination (or, if earlier, as soon as
practicable after the date such Unit vests pursuant to Section 4(b)) and in all
events not later than March 15 of the year that follows the Performance Period. 
In the case of Dividend Equivalent Rights credited with respect to an
outstanding Unit that is no longer subject to the forfeiture provisions of
Section 3(a) hereof on the related record date, the Dividend Equivalent Rights
will be paid to you in cash (without interest) at the same time or within thirty
(30) days after the related dividend is paid to stockholders of the
Corporation.  Dividend Equivalent Rights will not be paid to you with respect to
any Units that are forfeited pursuant to Sections 3 and 4, effective as of the
date such Units are forfeited.  You will have no Dividend Equivalent Rights as
of the record date of any such cash dividend in respect of any Units that have
been paid in Common Stock; provided that you are the record holder of such
Common Stock on or before such record date.

 

7.             Transferability.  No benefit payable under, or interest in, the
Units or this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
such attempted action shall be void and no such benefit or interest shall be, in
any manner, liable for, or subject to, your or your beneficiary’s debts,
contracts, liabilities or torts; provided, however, nothing in this Section 7
shall prevent transfer of the Units by will or by applicable laws of descent and
distribution.  You may designate a beneficiary to receive distribution of your
vested Units upon your death by delivering a written election to the Corporation
care of its General Counsel in the form available on the electronic stock plan
award recordkeeping system maintained by the Corporation or its designee.  You
may revoke a beneficiary designation by submitting a new beneficiary
designation.

 

6

--------------------------------------------------------------------------------


 

8.             Withholding.  Subject to Section 8.1 of the Plan and such
rules and procedures as the Committee may impose, upon any distribution of
shares of Common Stock in respect of the Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates;
provided, however, that the foregoing provision shall not apply in the event
that you have made other provision in advance of the date of such distribution
for the satisfaction of such withholding obligations.  In the event that the
Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Units, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by you or on your behalf and/or to deduct
from other compensation payable to you any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

 

9.             No Contract for Employment.  This Agreement and the Plan are not
an employment or service contract and nothing in this Agreement or the Plan
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ or service of the Corporation, or of the Corporation to
continue your employment or service with the Corporation.

 

10.          Notices.  Any notices provided for in this Agreement or the Plan,
including a Distribution Election, shall be given in writing and shall be deemed
effectively given upon receipt if delivered by hand or, in the case of notices
delivered by United States mail, five (5) days after deposit in the United
States mail, postage prepaid, addressed, as applicable, to the Corporation or if
to you, at such address as is currently maintained in the Corporation’s records
or at such other address as you hereafter designate by written notice to the
Corporation.

 

11.          Plan.  The provisions of the Plan are hereby made a part of this
Agreement.  In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of this Agreement shall control.

 

12.          Entire Agreement.  This Agreement and the Plan, together with the
Employment Agreement, contain the entire understanding of the parties in respect
of the Units and supersede upon their effectiveness all other prior agreements
and understandings between the parties with respect to the Units.  In the event
of any discrepancy between this Agreement, the Plan and the Employment
Agreement, the Employment Agreement shall control, except the definition of
“Distribution Date” in this Agreement shall always control.

 

13.          Amendment.  This Agreement may be amended by the Committee;
provided, however that no such amendment shall, without your prior written
consent, alter, terminate, impair or adversely affect your rights under this
Agreement.

 

14.          Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a

 

7

--------------------------------------------------------------------------------


 

trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  The Participant shall have only the rights of a general unsecured
creditor of the Corporation with respect to amounts credited and benefits
payable, if any, with respect to the Units, and rights no greater than the right
to receive the Common Stock as a general unsecured creditor with respect to the
Units, as and when payable hereunder.  The Award has been granted to you in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to you.

 

15.          Governing Law.  This Agreement shall be construed and interpreted,
and the rights of the parties shall be determined, in accordance with the laws
of the State of Maryland, without regard to conflicts of law provisions thereof.

 

16.          Tax Consequences.  You may be subject to adverse tax consequences
as a result of the issuance, vesting and/or distribution of the Units and the
payment of your Dividend Equivalent Rights.  YOU ARE ENCOURAGED TO CONSULT A TAX
ADVISOR AS TO THE TAX CONSEQUENCES OF THE UNITS AND SUBSEQUENT DISTRIBUTION OF
COMMON STOCK AND THE TAX CONSEQUENCES OF YOUR DIVIDEND EQUIVALENT RIGHTS.

 

17.          Construction.  To the extent that this Agreement is subject to
Section 409A of the Code, you and the Corporation agree to cooperate and work
together in good faith to timely amend this Agreement to prevent application of
the penalty and interest provisions of Section 409A(a)(1)(B) of the Code.  In
the event that you and the Corporation do not agree as to the necessity, timing
or nature of a particular amendment intended to prevent application of the
penalty and interest provisions of Section 409A(a)(1)(B) of the Code, reasonable
deference will be given to your reasonable interpretation of such provisions. 
Notwithstanding anything to the contrary contained in this Agreement or the
Plan, in the event that (i) the Distribution Date (as determined under
Section 5) of any of your vested Units is the date of your Separation from
Service and (ii) you are at the time of such Separation from Service a
“specified employee” (within the meaning of Section 409A of the Code), the
Distribution Date of such vested Units shall be the earlier of the date that is
six (6) months after your Separation from Service or the date of your death,
provided that this sentence shall only apply if and to the extent required to
avoid the imputation of any tax, penalty or interest under Section 409A.

 

18.          Clawback Policy.  The Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Units or
any shares of Common Stock or other cash or property received with respect to
the Units (including any value received from a disposition of the shares
acquired upon payment of the Units).

 

YOUR ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN AWARD
RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE CONSTITUTES
YOUR AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND THAT THE AWARD IS GRANTED
UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[20    ] PERFORMANCE GOALS

 

Funds From Operations Per Share

 

Aggregate Percentage Forfeited

$         or greater

 

0%

Equal to or greater than $         but less than $

 

2%

Equal to or greater than $         but less than $

 

4%

Equal to or greater than $         but less than $

 

6%

Equal to or greater than $         but less than $

 

8%

Equal to or greater than $         but less than $

 

10%

Equal to or greater than $         but less than $

 

12%

Equal to or greater than $         but less than $

 

14%

Equal to or greater than $         but less than $

 

16%

Equal to or greater than $         but less than $

 

18%

Equal to or greater than $         but less than $

 

20%

Equal to or greater than $         but less than $

 

22%

Equal to or greater than $         but less than $

 

24%

Equal to or greater than $         but less than $

 

26%

Equal to or greater than $         but less than $

 

28%

Equal to or greater than $         but less than $

 

30%

Equal to or greater than $         but less than $

 

32%

Equal to or greater than $         but less than $

 

34%

Equal to or greater than $         but less than $

 

36%

Equal to or greater than $         but less than $

 

38%

Equal to or greater than $         but less than $

 

40%

Equal to or greater than $         but less than $

 

50%

Equal to or greater than $         but less than $

 

60%

Equal to or greater than $         but less than $

 

70%

Equal to or greater than $         but less than $

 

80%

Equal to or greater than $         but less than $

 

90%

Equal to or greater than $         but less than $

 

100%

 

--------------------------------------------------------------------------------